Citation Nr: 0930699	
Decision Date: 08/17/09    Archive Date: 08/27/09

DOCKET NO.  07-26 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for adult atopic dermatitis 
to forearms, face, and ears (claimed as ringworms and skin 
condition).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel

INTRODUCTION

The Veteran had active duty service with the United States 
Army from November 1988 to May 1989, and from November 1990 
until August 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that denied service connection for 
adult atopic dermatitis to forearms, face, and ears (claimed 
as ringworms and skin condition).

The Veteran requested a travel board hearing on his VA form 9 
Appeal.  In June 2009, a travel board hearing was provided to 
the Veteran before the undersigned Acting Veterans Law Judge, 
the transcript of which has been associated with the 
Veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the Veteran 
when further action is required.


REMAND

The Veteran alleges that his current skin disorder is due to 
his service in Iraq, including chemical exposure during his 
time there. 

The Veteran has been diagnosed with adult atopic dermatitis.  
He served in Iraq in 1991, and alleges that during that time 
he was exposed to depleted uranium while cleaning out combat-
damaged tanks, and that he was provided a nerve gas shot 
which caused his skin to itch.  In his testimony, the Veteran 
alleged that he began to notice his skin disorder a couple of 
weeks after returning from Iraq.  He reports that he treated 
the condition with over-the-counter treatment, and said that 
it would come and go.  The Veteran also claimed that since 
leaving the service he has sought medical treatment from 
private medical providers.  

The Veteran was notified in September 2005 that while serving 
in Iraq he was possibly exposed to "very low levels of 
chemical warfare agents released during demolition operations 
following the war."  The Veteran's claim must be remanded in 
order to attempt to obtain private medical records, and for a 
VA examination to determine, if possible, the etiology of his 
skin disorder.

First, the Veteran stated that he has received private 
medical treatment.  Records from this treatment are not in 
the claims file, and the RO should attempt to retrieve them.  
The RO should obtain a signed release from the Veteran for 
each private medical provider he saw concerning his skin 
disorder, and the RO should attempt to obtain these records.

Second, there is no evidence in the file addressing whether 
the Veteran's disorder is related to his military service.  
The RO should schedule a VA examination before an appropriate 
examiner.  The examiner should review the Veteran's claims 
file.  He or she should examine the Veteran's skin disorder, 
and determine if adult atopic dermatitis is the correct 
diagnosis for the disorder.  The examiner should then provide 
an opinion, if possible, concerning whether it is at least as 
likely as not that the Veteran's skin disorder began during 
service or was caused by an event in service.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
obtain the names and addresses of all 
private medical care providers who treated 
the Veteran for his disability since date.  
After the Veteran has signed the 
appropriate releases, any identified 
records of pertinent medical treatment 
should be obtained and associated with the 
claims file.  All attempts to procure 
records should be documented in the file.  
If the RO cannot obtain records identified 
by the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit these 
records for VA review.

2.  The Veteran should be afforded a VA 
skin disorders examination to determine a 
current diagnosis of his skin disorder and 
the etiology of that disorder.  The RO 
should schedule a VA skin disorders 
examination before an appropriate 
examiner.  The examiner should review the 
relevant evidence in the Veteran's claims 
file, and the examiner should note in his 
or her report that the evidence in the 
claims file was reviewed.  He or she 
should examine the Veteran's skin 
disorder, and determine the appropriate 
diagnosis for the disorder.  The examiner 
should then provide an opinion concerning 
whether it is at least as likely as not 
(that is, a 50 percent or higher 
probability) that the Veteran's skin 
disorder began during service or is 
related to service.

The examiner should provide a full 
explanation if an opinion as to the 
etiology of the Veteran's disorder is not 
possible.  Further, a full and complete 
rationale is requested for any opinion 
expressed by the examiner in the report.

3.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claim on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the Veteran and his 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The conduct of the efforts 
as directed in this remand, as well as any other development 
deemed necessary, is needed for a comprehensive and correct 
adjudication of the claim.  The Veteran's cooperation in VA's 
efforts to develop his claim, including reporting for any 
scheduled VA examination, is both critical and appreciated.  
He is also advised that failure to report for any scheduled 
examination may result in the denial of a claim.  38 C.F.R. 
§ 3.655 (2008).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

